Citation Nr: 1737811	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected lumbar spine, bilateral knee, and left ankle disabilities.

2. Entitlement to service connection for sleep apnea, to include as secondary to service-connected lumbar spine, bilateral knee, and left ankle disabilities.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from February 1986 to April 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the Board at an October 2016 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for diabetes mellitus and sleep apnea.  While he initially claimed both disabilities as directly related to his active service, in November 2016, the Veteran submitted two private medical opinions which raise the issue of secondary service connection for both disabilities.  However, these opinions are unclear with respect to the causation versus aggravation prongs of a secondary service connection claim.  Furthermore, while these opinions link both diabetes mellitus and sleep apnea to weight gain that was caused or aggravated by the Veteran's service-connected orthopedic disabilities based on an inability to lead an active lifestyle, they do not address pertinent evidence of record.  For example, the record indicates the Veteran was overweight at both service entrance and separation.  In addition, VA treatment records indicate the Veteran gained significant weight at a time when he denied severe orthopedic pain and was able to engage in physical activity (e.g., playing softball), and specifically notes the Veteran's poor eating habits.  Nevertheless, while the private medical opinions are not adequate to award service connection, they are sufficient to trigger VA's duty to obtain a medical opinion.  See generally 38 C.F.R. § 3.159(c)(4) (2016).  

As a final note, comprehensive VA treatment records have not been associated with the claims file, and the Veteran has indicated that he received treatment for his sleep apnea at the VA facility in Oceanside, California, as recently as November 2016.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records generated by VA facilities from February 2012 to the present must be obtained.  Efforts to obtain these records must be documented in the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.  

2. Following completion of the above, forward the claims file to an appropriate VA examiner(s) to obtain medical opinions addressing the nature and etiology of the Veteran's claimed diabetes mellitus, type II, and sleep apnea.  If the examiner(s) determine a physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the examiner(s) for review, and the examination reports should indicate such a review was accomplished.  Any clinically indicated testing and/or consultation must be performed.  Following a review of the claims file and physical examination of the Veteran if conducted, the examiner(s) should address the following:

With respect to sleep apnea:

a. Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise etiologically related to his period of active service?  In offering this opinion, the examiner must address lay statements of record indicating in-service symptoms of snoring, choking, and gasping for air.

b. If (a) above is answered in the negative, is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep apnea is either proximately due to (caused by) or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine, bilateral knee, and left ankle disabilities, to include an inability to exercise?  In offering this opinion, the examiner must discuss the October 2016 private medical opinion and medical literature discussed therein.

With respect to diabetes mellitus, type II:

Is it at least as likely as not (probability of at least 50 percent) that the Veteran's diabetes mellitus, type II, is either proximately due to (caused by) or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine, bilateral knee, and left ankle disabilities, to include an inability to exercise?  In offering this opinion, the examiner must discuss the October 2016 private medical opinion and medical literature discussed therein.

3. The Veteran is hereby notified that it is his responsibility to report for the examination(s) if scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, corrective procedures must be implemented at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


